Citation Nr: 1235392	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether reinstatement of the appeal for a disability rating in excess of 20 percent for service-connected laxity, right knee, is appropriate.

2.  Whether reinstatement of the appeal for a disability rating in excess of 20 percent for service-connected laxity, left knee, is appropriate.

3.  Whether reinstatement of the appeal for a disability rating in excess of 10 percent prior to October 18, 2007, for service-connected residuals of stress fracture, right knee, with degenerative joint disease, and in excess of 20 percent thereafter, is appropriate.   

4.  Whether reinstatement of the appeal for a disability rating in excess of 10 percent prior to October 18, 2007,for service-connected residuals of stress fracture, left knee, with degenerative joint disease, and in excess of 20 percent thereafter, is appropriate.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from November 13, 1979 to December 17, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia effectively denied reinstatement of the Veteran's appeal for increased disability ratings for her service-connected bilateral knee disabilities.

The Board notes that, in a July 2009 rating decision, the RO denied entitlement to increased disability ratings for the Veteran's service-connected disabilities, a total disability rating due to individual unemployability (TDIU), and specially adapted housing/special home adaptation grant.  Neither the Veteran nor her attorney submitted a VA Form 9 or other statement that could be construed as a substantive appeal within one year of that rating decision.  Consequently, the Board finds that it has no jurisdiction over those issues at this time.

Furthermore, as is discussed in the decision below, the RO accepted the March 31, 2008, letter from the Veteran's attorney as a Notice of Disagreement with the assignment of October 18, 2007, as the effective date for the award in the January 2008 rating decision of increased disability ratings for the Veteran's service-connected bilateral knee disabilities.  In January 2009, the RO issued a Statement of the Case denying an earlier effective date than October 18, 2007.  Neither the Veteran nor her attorney submitted a timely VA Form 9 or other statement that could be construed as a substantive appeal.  Consequently, the Board finds that it has no jurisdiction to adjudicate the issue of entitlement to an effective date earlier than October 18, 2007, for the award in the January 2008 rating decision of increased disability ratings for the Veteran's service-connected bilateral knee disabilities.


FINDINGS OF FACT

1.  In February 2008, while her appeal was before the RO on remand, the Veteran submitted the Supplemental Statement of the Case Response Form on which she checked that she was satisfied with the current decision and requested that her appeal be withdrawn.

2.  The February 2008 withdrawal by the Veteran is valid.

3.  Neither the Veteran nor her attorney submitted a timely request to reinstate the withdrawn appeal, and she cannot revoke her withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for reinstatement of the Veteran's withdrawn appeal for increased disability ratings for her service-connected bilateral knee disabilities have not been met.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204, 20.302, 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In the present case, the Veteran appealed a November 2002 rating decision that denied increased disability ratings in excess of 10 percent per knee for her service-connected bilateral knee disabilities (at that time characterized as residuals of stress fractures with degenerative joint disease).  In June 2007, the Board remanded the Veteran's claims for additional development as directed by a January 2007 Joint Motion for Remand and Court Order.  In January 2008, the RO issued a rating decision granting separate 20 percent disability ratings for each knee due to instability and increased disability ratings of 20 percent for each knee for residuals of stress fractures with degenerative joint disease.  An effective date of October 18, 2007, was assigned for these grants, which is the date of the VA examination that showed such severity of the Veteran's bilateral knee disabilities.  In addition, the RO issued a Supplemental Statement of the Case in January 2008 setting forth the granted increased disability ratings for the Veteran's service-connected bilateral knee disabilities.  On February 5, 2008, the RO received from the Veteran a VA Form 21-4138 on which was preprinted the following options:  (1) "I am satisfied with the current decision.  Please withdraw my appeal."; and (2) "I want to continue my appeal.  Please return my appeal to the Board of Veterans Appeals (BVA) without further delay."  The Veteran checked the first option, "I am satisfied with the current decision.  Please withdraw my appeal."  She signed and dated the form.  

In April 2008, the RO received a letter from the Veteran's attorney dated March 31, 2008, in which he responded to the January 2008 rating decision that partially granted the Veteran's claims for increased disability ratings for her bilateral knee disabilities.  In this letter, the attorney stated that "[a]s these increased ratings were granted only as of October 2007, my client's appeal for increased rating (sic) has only been partially granted.  That is, her appeal as to a higher rating prior to October 2007 remains denied.  Please accept the attached statement as evidence in support of granting more than 10-percent for each knee prior to October 2007.  The statement provides [the Veteran's] competent report that her symptomatology worsened to its current severity as of 2003.  As [the Veteran] is competent to related (sic) that her symptoms have been the same since then, the increased ratings should be granted effective in 2003."

By letter dated April 22 2008 (De Novo letter), the RO notified the Veteran and her attorney (as he was copied this letter) that it had received a Notice of Disagreement with the January 2008 rating decision (referring to the attorney letter dated March 31, 2008) and asking her to select either the traditional appeal process or review by a Decision Review Officer (DRO).  Essentially, the RO took the Veteran's March 31, 2008, letter as a Notice of Disagreement with the assignment of October 18, 2007, as the effective date for the increased disability ratings assigned for the service-connected bilateral knee disabilities in the January 2008 rating decision.  

In response, the Veteran's attorney submitted a letter dated April 28, 2008, advising the RO that the Veteran had already perfected an appeal on the issue of entitlement to an increased rating for her bilateral knee disabilities and that, although the appeal has been partially granted, the original appeal has not been resolved, such that there is no need for her to appeal again (citing AB v. Brown, 6 Vet. App. 35, 38-39 (1993)).  Nevertheless, he selected the DRO review process for the appeal for an earlier effective date.

By letter dated October 28, 2008, the RO notified the Veteran and her attorney (as he was copied this letter) that it had reviewed correspondence from her attorney dated April 28, 2008, in which a review by a DRO was elected in connection with her Notice of Disagreement that was received on April 2, 2008, which pertains to the effective date assigned for increased evaluations for her bilateral knee conditions.  It was commented on that, in the statement from the attorney, it was also noted that the Veteran had perfected an appeal on the issue of entitlement to an increased ratings for her bilateral knee disabilities.  The RO advised the Veteran that, although she did perfect an appeal on that issue, she subsequently submitted a signed statement dated February 4, 2008, in which she stated that she was satisfied with the current decision, and requested that her appeal be withdrawn, which followed the RO's decision on her appeal made in January 2008 in which the evaluations for her bilateral knee disabilities was increased.  The letter notified her that, based on her statement, the RO terminated further action on her appeal.  

No response to that letter was received.  The next correspondence was a letter dated June 10, 2009, from the Veteran's attorney in which he inquired about the March 2008 letter he had submitted with additional evidence in support of the Veteran's continuing appeal for a higher rating for her service-connected bilateral knee disabilities.  He noted that the RO had treated his March 2008 letter as a Notice of Disagreement with the assigned effective date of a prior partial grant of increased benefits although the Veteran had an ongoing appeal for higher ratings.  He asked the RO to issue a new decision and/or Supplemental Statement of the Case addressing the evidence submitted in March 2008.  He requested that, if the RO cannot or will not address this evidence, it provide him with notice of why not, otherwise he requested a decision within 30 days.

On September 25, 2009, the RO sent a letter to the Veteran's attorney (copied to the Veteran) advising him of the procedural history of the Veteran's appeal for increased disability ratings for her service-connected bilateral knee disabilities. This letter specifically advised the attorney that, on February 5, 2008, the RO received notification from the Veteran indicating that she was satisfied with the current decision and wished to withdraw her appeal, and that, since her withdrawal, no further action was taken in regards to the increased evaluations for the service-connected bilateral knee conditions. In addition, he was advised that the March 31, 2008, correspondence was accepted as a Notice of Disagreement with the January 2008 decision and that the RO had provided the Veteran with a De Novo letter so she could elect either a DRO review or the traditional appeals process for the issue of effective date of the rating, which it received the attorney's April 29, 2008, letter electing a DRO review. The RO also advised the attorney that, on October 28, 2008, it responded to his inquiry of April 29, 2008, by sending a letter to the Veteran copied to him explaining the status of the current Notice of Disagreement and prior appeal, which the Veteran had withdrawn. He was further advised that, as for the claims for an effective date earlier than October 18, 2007, for the increased ratings for her bilateral knee conditions, a DRO review had been done and a Statement of the Case was mailed on January 9, 2009; the Veteran had one year from the January 29, 2009, notice of the decision or 60 days after the issuance of a Statement of the Case, whichever was later, to perfect this appeal. Her appeal period expired on March 31, 2009, after a VA Form 9, Substantive Appeal, was not submitted.

By letter dated October 6, 2009, the Veteran's attorney requested that the RO "re-activate" the Veteran's appeal as to higher ratings for her service-connected bilateral knee disabilities.  He argued first that the form he assumes was signed by the Veteran (which was not attached to the September 2009 letter as indicated) is not compliant with 38 C.F.R. § 20.204, the regulation that provides instructions on how to withdraw an appeal.  Specifically, he argued that the withdrawal must include a "statement that the appeal is withdrawn" and that he suspects this form contained no such statement.  He also argued that the Veteran did not understand that the effect of completing this form would be to withdraw her appeal and submitted a statement from the Veteran herself stating that she had mistakenly signed this form and that she was not satisfied with the "retro pay."  By letter dated October 15, 2009, the RO reissued the September 2009 letter and attached a copy of the Veteran's February 2008 withdrawal.

By letter dated October 21, 2009, the Veteran's attorney submitted a Notice of Disagreement with the RO's decision to not reinstate the Veteran's original appeal for increased disability ratings for her service-connected bilateral knee disabilities.  The RO issued a Statement of the Case in January 2010.  By letter dated March 3, 2010, the Veteran's attorney submitted a substantive appeal.  Therein, the attorney set forth three claims as to why the Veteran's appeal should be reinstated.  First, he argued that there is no requirement that a substantive appeal be filed in order for the appeal to proceed to the Board.  Citing to Percy v. Shinseki, 23 Vet. App. 37 (2009), the attorney stated that this means that even if VA determines that the Veteran withdrew her Substantive Appeal, the appeal itself may continued.  Secondly, he argued that the Veteran did not intend to end her appeal and that, because there was no intent to withdraw this appeal and she did not understand that this would be the effect of her signing the form, it makes no sense to punish her now, which is especially true when VA has discretion to accept the appeal without a substantive appeal, and because the process of VA is non-adversarial (again citing to Percy).  Finally, the attorney argues that, as there were multiple claims on appeal, in order for any withdrawal of the appeal to have been valid, the Veteran would have had to specify that either the appeal was being withdrawn "in its entirety," or otherwise to have listed the issues being withdrawn (citing to 38 C.F.R. § 20.204(b)).  He argues that, because she did neither, any withdrawal is not valid.

II.  Applicable Laws and Regulations

In considering the question of abandonment of a claim, the Board must take into consideration "the non-adversarial setting of the [VA] claims adjudication process," in which VA is required to construe liberally all submissions by a claimant.  Isenbart v. Brown, 7 Vet. App. 537, 541 (1995); see EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. § 20.202 (arguments in VA Form 1-9 (Substantive Appeal to Board) will be construed "in a liberal manner for purposes of determining whether they raise issues on appeal").  Pursuant to 38 C.F.R. § 20.204, an appeal to the Board may be withdrawn as to any or all issues involved in the appeal.  Except for appeals withdrawn at a VA hearing, all withdrawals "must be in writing[, and they] must include the name of the veteran[,] ... the applicable [VA] file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  38 C.F.R. § 20.204(b); Kalman v. Principi, 18 Vet. App. 522, 524-25 (citing 38 C.F.R. § 20.204 and stating that submission by an appellant must be read in context to determine whether a submission constitutes a withdrawal of an appeal).  When an appeal is withdrawn, the Board is under no obligation to further adjudicate the appeal.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist.").

Furthermore, withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F. R. § 20.204(c).

Where it is not clear that a VA claimant has withdrawn a particular claim from an appeal to the Board, it is not sufficient for the Board to conclude that there is an abandonment without providing an adequate statement of reasons or bases to support that conclusion.  Verdon v. Brown, 8 Vet. App. 529, 533 (1996).

III.  Analysis

To begin with, the Board notes that the facts and laws/regulations relating to the Veteran's appeal to reinstate the appeal for her claims for increased disability ratings for her service-connected bilateral knee disabilities applies to each issue listed on the title page of this decision.  Thus, the Board will address the issues listed as a single issue for purposes of adjudicating the current appeal before it.

The Veteran's appeal for increased disability ratings for her service-connected bilateral knee disabilities arises from her disagreement with a November 2002 rating decision that initially denied disability ratings in excess of 10 percent for her service-connected residuals of stress fractures with degenerative joint disease of the bilateral knees.  As the February 2008 withdrawal was submitted well after one year of that rating decision, reinstatement of the appeal pursuant to 38 C.F.R. § 20.204(c) is not an available remedy to the Veteran because any new Notice of Disagreement filed would not have been timely as to the November 2002 rating decision.  See 38 U.S.C.A. § 7105 (The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.).  Thus, the Veteran's appeal for increased disability ratings for her service-connected bilateral knee disabilities cannot be reinstated on this basis.

As to the attorney's first argument in the Substantive Appeal that the there is no requirement that a substantive appeal be filed in order for the appeal to proceed to the Board, the Board finds this argument to be unprevailing as well.  First, the attorney's argument overlooks the fact that the withdrawal not only withdrew the Veteran's substantive appeal (VA Form 9) but also her Notice of Disagreement, thereby withdrawing all documents relating to the appeal not just the Substantive Appeal.  Furthermore, the Court has held that, when claims are withdrawn, they cease to exist.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  Finally, the attorney's reliance on the Court's decision in Percy is misplaced.  In Percy, the Court held that the 60-day filing requirement of a Substantive Appeal is not a jurisdictional bar to Board review as VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. at 45.  

Applying the principle of waiver of jurisdiction set forth in Percy to the present case, however, the Board finds that there has been no waiver by the RO of the Veteran's withdrawal of her appeal.  The RO has clearly indicated in multiple letters to the Veteran and her attorney that it accepted her withdrawal and would not take any further action on her appeal.  In fact, rather than take action on the appeal for increased disability ratings, the RO took the attorney's March 31, 2008, letter as a Notice of Disagreement as to the effective date assigned for the increased disability ratings awarded in the January 2008 rating decision and Supplemental Statement of the Case despite the attorney stating this letter was in regard to the Veteran's increased ratings appeal and phrasing the claim for an earlier effective date in terms of the increased disability ratings appeal.  These actions by the RO clearly demonstrate that it considered the Veteran's appeal for increased disability ratings for her service-connected bilateral knee disabilities to have been withdrawn and the appeal no longer open.  Consequently, the Board cannot find that the RO acted in any manner that would indicate that it either explicitly or implicitly waived the Substantive Appeal requirement.

Thus, the issue that must be addressed here is whether the Veteran's February 2008 withdrawal was a valid withdrawal of her appeal for increased disability ratings for her service-connected bilateral knee disabilities.  To that issue, the attorney's second and third arguments set forth in the substantive appeal apply.  

Initially, in this regard, the Board notes that the form the Veteran submitted, a statement in support of claim, is in writing and contains her name, signature, file number, and the following statement: "I am satisfied with the current decision.  Please withdraw my appeal."  The Board acknowledges that, as the attorney argues, the statement on the form does not strictly comply with the provisions of 38 C.F.R. § 20.204(c) in that it neither states that the Veteran was withdrawing her appeal in its entirety nor the specific claims she was withdrawing.  The Board must, however, read the Veteran's submission in context to determine whether it constitutes a withdrawal of the appeal and read the record liberally (in other words, in the light most favorable to the Veteran).

In the present case, the form signed by the Veteran was sent to her with the January 2008 Supplemental Statement of the Case that listed all the issues on appeal.  As the form was sent with the Supplemental Statement of the Case, the Board finds the form cannot be interpreted without consideration of the Supplemental Statement of the Case.  Thus, when taking into consideration the fact that the Veteran failed to indicate any specific issue/claim she wished to withdraw in submitting the form responding to the Supplemental Statement of the Case, which set forth the issues on appeal, the Board finds that the only reasonable interpretation is that the Veteran intended to withdraw her appeal in its entirety.  The fact that the Veteran did not specifically state on the form that she was withdrawing her appeal in its entirety is, therefore, not detrimental to the validity of the withdrawal.  

Further, the rating decision granting the increased disability ratings for the service-connected bilateral knee disabilities was sent with a cover in which the RO, in bold and larger print, advised the Veteran of the following: "This is considered to be a partial grant of benefits as sought by your appeal for your bilateral knee disabilities. Therefore, appellate action will continue unless your appeal is withdrawn." The Board notes that the Supplemental Statement of the Case was actually issued on January 9, 2008, while the rating decision awarding the increased disability ratings with its cover letter was issued on January 29, 2008. The Veteran, however, did not file her withdrawal until February 5, 2008, after she should have received the rating decision with its cover letter that clearly advised her that her appeal would continue unless she withdrew it. Her action in filing the withdrawal after receipt of both the Supplemental Statement of the Case and the rating decision with its cover letter with the above advisement can only be reasonably interpreted as demonstrating the Veteran's understanding of her action in completing and submitting the form the way she did and that she intended to withdraw her appeal.

In addition, the record demonstrates that the Veteran was not a stranger to the form she submitted her withdrawal on as she had previously completed it twice (though in a somewhat different format) in September 2003 and August 2004 and chose the appropriate options.  For example, on the August 2004 form, although the first option was "I am fully satisfied with the current decision.  Please withdraw my appeal.", she selected the second option, "I want to continue my appeal."  Thus, this evidence shows the Veteran had actual knowledge of this form and its intended purpose and, by completing it in the manner she did, shows she knowingly intended to withdraw her appeal.  Consideration of this evidence is appropriate as it goes to the Veteran's actual knowledge of what she signed, which she has disputed.  See Hanson, 9 Vet. App. at 31-32 (the Board may consider all evidence available to it germane to the issue of withdrawal).  
Finally, the Veteran did not submit any statement with respect to the February 2008 withdrawal of her appeal for increased disability ratings for her service-connected bilateral knee disabilities between the submission of the withdrawal and the September 2009 statement in support of her claim for reinstatement of her appeal to explain her intent in filing the Supplemental Statement of the Case response form.  In this statement, she says she "mistakenly signed the V.A. form stating I was satisfied with the rating, and the dismissal of my retro pay. I was not satisfied with the retro pay."  As for the attorney's argument that the Veteran should not now be punished for her misunderstanding, the Board finds that such argument seeks equitable relief.  The Secretary may authorize equitable relief for administrative error, on a case-by-case basis, under 38 U.S.C.A. § 503  (West 2002).  The Board, however, is without authority to grant equitable relief; rather the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104  (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). 

In so much as her September 2009 statement attempts to establish ambiguity in the February 2008 withdrawal, the Board notes that this statement was submitted 17 months after the Veteran submitted the withdrawal and in conjunction with her attempt to reinstate her appeal.  Thus, the Board finds there is an inherent bias in the statement lessening its probative value to establish the fact that the Veteran did not intend to withdraw her appeal.  

Nevertheless, the Board finds that, even if the Veteran did not fully understand the ramifications of her withdrawal as she contends, she still understood she was withdrawing her appeal as to the increased disability ratings claims. It is clear from her September 2009 statement that she only disagreed with not getting more "retro pay," which the Board interprets to mean she disagreed with the effective date assigned for the newly awarded increased disability ratings. There could be no other reasonable interpretation of her statement. The Veteran could have believed she was withdrawing her appeal as to her increased rating claims even if she did not understand that by doing so she was withdrawing her ability to attack the staged rating caused when the RO assigned an effective date of October 18, 2007, for the increased disability ratings instead of taking it back to her date of claim.

The Board finds, however, that any ambiguity or prejudice caused by the Veteran's failure to fully understand the full effect of her withdrawal was ameliorated by the fact that the RO accepted the March 31, 2008, statement from her attorney as a Notice of Disagreement as to the assignment of October 18, 2007, as the effective date for the award of the increased disability ratings in the January 2008 rating decision and Supplemental Statement of the Case.  The RO, thereafter, proceeded with an appeal for an earlier effective date than October 18, 2007, for the award of the increased disability ratings in the January 2008 rating decision by issuing a De Novo letter in April 2008, and issuing a Statement of the Case in January 2009.  The cover letter sent with the Statement of the Case advised the Veteran and her attorney of the Veteran's appeal rights.  The Veteran was advised that she had until either one year from the date of notice of the rating decision (i.e., January 29, 2009) or 60 days from the issuance of the Statement of the Case (i.e., March 9, 2009), whichever was later, to submit a substantive appeal.  The Board notes that neither the Veteran nor her attorney submitted a VA Form 9 or other statement that could be construed as a substantive appeal by March 9, 2009, in order to perfect an appeal for entitlement to an earlier effective date for the awarded increased disability ratings in the January 2008 rating decision.  Had an appeal been perfected as to entitlement to an earlier effective date, the Veteran's claim for "retro pay" would have been preserved for appellate review.  Unfortunately, the January 2008 rating decision is now final as to the October 18, 2007, effective date assigned for the increased disability ratings awarded therein.  

Finally, although not specifically alleged, the Board must address whether the statements submitted by the Veteran and her attorney may constitute a revocation of the February 2008 withdrawal.  The Board notes that there is no regulatory provision for reviving a withdrawn appeal once the appeal period has expired.  See Hanson, 9 Vet. App. at 31 (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  See also Hamilton v. Brown, 4 Vet. App. 528, 237 (1993) (en banc), aff'd, 39 F.3d 1576 (Fed. Cir. 1994) (if the veteran expressly indicates that adjudication of a particular issue should cease, neither the RO nor the Board has authority to proceed on that issue.).  Hence, there could be no revocation of the withdrawal once it was submitted.

Consequently, the Board finds that, based on all of the circumstances, the Veteran did, in fact, intentionally withdraw her appeal for increased disability ratings for her service-connected bilateral knee disabilities.  The Veteran's actions and the content and form of her request for withdrawal meet the requirements of § 20.204(b).  The Board finds, therefore, that reinstatement of the Veteran's appeal for increased disability ratings for her service-connected bilateral knee disabilities is no appropriate, and her appeal is denied.  In reaching this decision, the Board also notes that the law, not the facts of this appeal, are outcome determinative.  Therefore, no discussion of VA's duty to notify and to assist the Veteran in the development of his appeal is necessary.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

Reinstatement of the appeal for a disability rating in excess of 20 percent for service-connected laxity, right knee, is not appropriate.

Reinstatement of the appeal for a disability rating in excess of 20 percent for service-connected laxity, left knee, is not appropriate.

Reinstatement of the appeal for a disability rating in excess of 10 percent prior to October 18, 2007, for service-connected residuals of stress fracture, right knee, with degenerative joint disease, and in excess of 20 percent thereafter, is not appropriate.   

Reinstatement of the appeal for a disability rating in excess of 10 percent prior to October 18, 2007,for service-connected residuals of stress fracture, left knee, with degenerative joint disease, and in excess of 20 percent thereafter, is not appropriate.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


